DETAILED ACTION
Response to Amendment
Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 10, 13, 16 and 18 added new Claims 21-25. In the present response, the Applicant amended Claims 1, 10, 13, 16 and 18 and cancelled Claims 21-25. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 10/15/2021, with respect to rejection of Claims 1, 10, 13, 16 and 18 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kerrie Laba (42,777) on 11/18/2021.
The application has been amended as follows:

1.           (Currently Amended): 
● In Claim 1, Line 6, “a conductive filler.” is changed to read - - a conductive filler; wherein the first material comprises a plastic material with a conductive filler; and wherein the conductive filler of the first material comprises a first percentage and the conductive filler of the second material comprises a second percentage that is less than the first percentage. - -.


● In Claim 10, Line 6, “and thermally conductive, and” is changed to read - - and thermally conductive, and wherein the first material comprises a plastic material with a conductive filler; and - -.
● In Claim 10, Line 9, “a conductive filler.” is changed to read - - a conductive filler, and wherein the conductive filler of the first material comprises a first percentage and the conductive filler of the second material comprises a second percentage that is less than the first percentage. - -.

13.          (Currently Amended):
● In Claim 13, Line 1, “The apparatus according to claim 12,” is changed to read - - An apparatus, comprising: an inner sheet metal structure; an exterior vehicle surface facing away from the inner sheet metal structure; a screen positioned on the vehicle exterior surface; a housing associated with the screen, wherein the housing is comprised of a first material that is electrically conductive and thermally conductive, and wherein the first material comprises polypropylene having a first percentage of graphite and/or graphene; and a plurality of cooling fins formed from a second material and which extend between an exterior surface of the housing and the inner sheet metal structure, wherein the second material is a thermally conductive plastic material that includes a conductive filler, and - -.

16.          (Currently Amended):
● In Claim 16, Lines 5-6, “a conductive filler;” is changed to read - - a conductive filler, and wherein the first material comprises a plastic material with a conductive filler, and wherein the conductive filler has a greater percentage in the first material than a percentage of the conductive filler in the second material; - -.

18.          (Currently Amended):
The method according to claim 17,” is changed to read - - A method comprising: molding a housing from a first material that is electrically conductive and thermally conductive; molding a plurality of cooling fins of a second material on an exterior surface of the housing, wherein the second material is a thermally conductive plastic material that includes a conductive filler, and - -.
● In Claim 18, Line 5, “the first percentage.” is changed to read - - the first percentage; forming the housing from a two-shot injection molding process with the first material being shot first and the second material being shot subsequent to the first material; positioning a display and/or data entry screen in the housing; 584168879; 67186-825 PUS1 mounting the housing to a vehicle exterior surface such that the display and/or data entry screen faces vehicle exterior surroundings; and positioning the plurality of cooling fins to extend from the exterior surface of the housing toward an inner sheet metal structure. - -.

21.          Cancelled
22.        	Cancelled
23.        	Cancelled
24.        	Cancelled
25.        	Cancelled
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-20, the allowability resides in the overall structure of the device as recited in independent Claims 1, 10, 13, 16 and 18 and at least in part because Claims 1, 10, 13, 16 and 18 recites, “wherein the conductive filler of the first material comprises a first percentage and the conductive filler of the second material comprises a second percentage that is less than the first percentage” in Claims 1 and 10, “wherein the first material comprises polypropylene having a first percentage of graphite and/or graphene, and wherein the second material has a second percentage of graphite and/or graphene, and wherein the second percentage is less than the first percentage” in Claim 13, “wherein the first material comprises a plastic material with a conductive filler, and wherein the conductive filler has a greater percentage in the first material than a percentage of the conductive filler in the second material” in Claim 16, “wherein the first material comprises polypropylene having a first percentage of graphite and/or graphene, and wherein the second material has a second percentage of graphite and/or graphene that is less than the first percentage” in Claim 18. 
The aforementioned limitation in combination with all remaining limitations of Claim 1, 10, 13, 16 and 18 are believed to render said Claim 1, 10, 13, 16 and 18 and all Claims dependent therefrom (Claims 2-9, 11-12, 14-5, 17 and 19-20) patentable over the art of record. 
The closest art of record is believed to be that of Brubaker (US 2019/0213931 – hereafter “Brubaker”).
While Brubaker Figs 8-11 teach many of the limitations of Claims 1, 10, 13, 16 and 18 per the final office action dated 08/04/2021, neither Brubaker nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of Claims 1, 10, 13, 16 and 18.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                            		 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
                                                                                                                                                                                                      /ZACHARY PAPE/Primary Examiner, Art Unit 2835